 KAISER FOUNDATION HOSPITALSKaiser Foundation Hospitals and Kaiser FoundationHealth Plan of Oregon and Service EmployeesInternational Union, Local No. 49, AFL-CIO.Case 36-CA-3541September 18, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 26, 1980, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, Respondents filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondents violated Section 8(a)(5) and (1) of theAct by failing and refusing, in response to theUnion's letter of October 18, 1979, to dischargeemployees Tenderella, Harding, Nauta, and Clarkepursuant to the union-security provisions of thecontract then in effect between Respondents andthe Union. We disagree.Respondents and the Union have been parties toa series of bargaining agreements covering a bar-gaining unit of service and maintenance workerssince 1942. The 1979-81 contract, effective fromJuly 1, 1979, to July 1, 1981, was executed onAugust 21, 1979. The 1976-79 contract was effec-tive from July 1, 1976, to July 1, 1979. Both ofthese contracts contain a union-security clause pro-viding, inter alia, that employees who are not mem-bers of the Union on the execution date of the con-tract must become members in good standingwithin 31 days.On February 7, 1979, the Regional Director forRegion 19 issued a Decision and Order ClarifyingUnit in Case 36-UC-70, which included in the bar-gaining unit Respondents' part-time and full-timeI At the hearing, Fred Tenderella, one of the employees whom Re-spondents refused to discharge as requested by the Union. moved to in-tervene. The Administrative Law Judge denied that motion but permittedTenderella to file an amicus curiae brief Thereafter, Tenderella filed withthe Board a document entitled "Intervenor's Appeal and Exceptions toAdministrative Law Judge's Decision and Brief in Support of Excep-tions," in which, inter alia, he excepted to the Administrative LawJudge's ruling denying intervention. We affirm the Administrative LawJudge's ruling. However, we have considered the "Intervenor's Appealand Exceptions to Administrative Law Judge's Decision and Brief inSupport of Exceptions" as an amicus curiae brief.258 NLRB No. 4courier employees. Neither Respondents nor theUnion requested review of the Regional Director'sdecision, but Fred Tenderella, one of the couriers,requested review on February 19. By letter datedFebruary 27, the Board denied his request on theground that he was not a party to the proceeding.Thereafter, the Union sent letters to couriersTenderella, Harding, and Clarke on May 18, 1979,and to courier Nauta on May 24, informing themthat, pursuant to the Regional Director's decisionof February 7, they were included in the bargain-ing unit; that they had become obligated to payunion dues beginning March 12; and that theyshould pay dues for March, April, and May. OnJune 18, Swanson, an assistant business representa-tive for the Union, met with all the courier em-ployees, gave them copies of the then-current bar-gaining agreement, and explained their obligations.On August 17, 4 days before the 1979-81 bargain-ing agreement was executed, Swanson wrote lettersto Tenderella, Harding, Clarke, and Nauta tellingthem that by September 20 they must pay dues inthe amount of $75 for the months of Marchthrough August or the Union would request theirdischarge.2On September 10, Swanson wrote a letter toShell, Respondents' chart courier supervisor, en-closing "stop work" cards for 16 employees, in-cluding Tenderella, Harding, Nauta, and Clarke,and requesting that these cards be made effectiveSeptember 21 if these employees had not becomecurrent in their dues by that date. On September24, she wrote a second letter to Shell, quoting theunion-security provisions of the new bargainingagreement and requesting the discharge of seven"delinquent" employees, including Tenderella, Har-ding, Nauta, and Clarke.On September 25, Thompson, Respondents'labor relations representative, wrote to Swansonthat Respondents had distributed a questionnaire totheir couriers and that, upon receipt of the request-ed information, Respondents would seek verifica-tion from the Union and then comply with theunion-security clause. Respondents through thisquestionnaire sought to determine whether thecouriers had paid their dues or had made arrange-ments to do so. On October 10, Thompson againwrote to Swanson, listing the information obtainedfrom the couriers and asking Swanson to verify it.This information indicated that all the couriers2 According to Swanson's testimony. she sent one copy of this letter toeach of the four employees by certified mail and a second copy by regu-lar mail. The record shows that Nauta never claimed the certified copysent to him. In light of our decision herein, we find it unnecessary to re-solve the issue of whether Nauta received the regular mail copy or other-wise received notice of the amount of dues the Union alleged he owed.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept Tenderella, Harding, Nauta, and Clarke hadeither paid their dues or had made arrangements todo so. It further indicated that Tenderella had ex-pressed a willingness to pay dues for September1979, "which would be the cost all other similarlysituated newly organized employees would pay";Nauta had expressed a willingness to pay currentdues but no "back dues"; Harding had stated thathe had contacted Swanson and offered to pay duesfor September 1979 only but had been refused; andClarke had stated that she had a 1976 withdrawalcard from the Union.On October 18, Swanson wrote Thompson, veri-fying most of the information. She further statedthat she had talked to Clarke on September 24 con-cerning the latter's dues obligations, at which timeClarke stated that she did not want to listen andthat Shell had told her she would not lose her jobeven if she did not sign up. Swanson also statedthat neither Nauta nor Tenderella had contactedher, and Harding was willing to pay only part ofhis obligation. Accordingly, Swanson again re-quested the discharge of Tenderella, Harding,Nauta, and Clarke for failure to pay their dues. OnOctober 26, Thompson again wrote Swanson. Inthis letter, he stated that Respondents' position wasthat Harding's offer to pay his September dues sat-isfied the requirements that could lawfully be im-posed on him; that, if Tenderella and Nauta ten-dered payment for current dues by November 2,the same analysis would apply to them; and thatSwanson's statements to Clarke that she must jointhe Union by September 24 and pay her back dueswere not conditions that could lawfully be im-posed. Accordingly, Respondents refused to dis-charge the four employees.The Administrative Law Judge found that theUnion fully complied with the Board's require-ments that it inform employees of their dues obliga-tions and afford them a reasonable opportunity tosatisfy such obligations before seeking their dis-charge under the union-security clause. Additional-ly, he found that the four employees' obligation topay dues for the period from "March 10" (sic) toJuly 1, and after September 21 was clear, and thatthey had deliberately refused to pay such dues. Hefurther found that, although the Union erred inseeking dues for the hiatus period between the twocontracts, this was a "minor error" which did notjustify the employees' repudiation of all their obli-gations under the union-security clause. According-ly, he concluded that the Union could properly re-quest Respondents to discharge the four employeespursuant to the union-security clause in the 1979-81 contract, and that Respondents violated Section8(a)(5) and (1) of the Act by refusing to do so.3As indicated previously, we disagree with theAdministrative Law Judge's analysis. A union seek-ing to enforce a union-security clause against anemployee has a fiduciary duty to inform the em-ployee of his or her obligations, to furnish a state-ment of the precise amount of dues owed, as wellas an explanation of the methods used to computethe amount, and to provide a reasonable opportuni-ty to make payment. Chauffeurs, Salesdrivers &Helpers Union, Local 572, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America (Ralphs Grocery Company), 247 NLRB934 (1980); Chauffeurs, Teamsters and Helpers LocalUnion 150, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Delta Lines), 242 NLRB 454,455 (1979); Teamsters Local Union No. 122, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (August A. Busch& Co. of Mass., Inc.), 203 NLRB 1041, 1042 (1973),enfd. 502 F.2d 1160 (Ist Cir. 1974). It is thus clearthat in order for a union to meet its fiduciary obli-gation to an employee the amount claimed as duesarrearages must be consistent with the employee'sactual obligation under the union-security clause.In this regard, it is well settled that "the only obli-gation an employee has under the compulsion ofthe proviso to Section 8(a)(3) of the Act is to paydues for the period of employment with the em-ployer who is a party to the contract and duringthe term of the contract." Montgomery Ward & Co.,Incorporated, 121 NLRB 1552, 1558 (1958). TheBoard has made an exception to this principlewhen there are successive contracts containingunion-security clauses without any hiatus. Id. at fn.13; National Lead Company, Titanium Division, 106NLRB 545, 548 (1953). Further, even where a sub-sequent contract is made retroactively effective, aunion cannot use a union-security clause to causethe discharge of an employee for failure to paydues during a period when the union-securityagreement was not actually in effect. See, e.g.,Brotherhood of Teamsters & Auto Truck Drivers,Local No. 70, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of Amer-ica (Sea-Land of California, Inc.), 197 NLRB 125(1972).3 Additionally, the Administrative Law Judge rejected arguments byTenderella, as amicus curiae, that the Union's letters to the employeeswere not clear and that the Union sought more than the simple paymentof dues. He also rejected Respondents' contention that the contract re-quired the Union to show that competent replacements could he found asa prerequisite to requesting discharge of the four employees. In view ofour decision herein, we find it unnecessary to pass on these issues30 KAISER FOUNDATION HOSPITALSApplying these principles to the present case, wefind that the Union did not satisfy the fiduciary ob-ligations it owed to the four employees. Thus, asnoted above, the 1976-79 contract between theparties expired on July 1, 1979. The 1979-81 con-tract, although made retroactively effective to July1, was not executed until August 21. Accordingly,the Union lawfully could not use the union-securityclause of the 1979-81 contract to cause the dis-charge of four employees for failure to pay duesduring this hiatus. Contrary to the AdministrativeLaw Judge, the Union's inclusion of dues for thishiatus of nearly 2 months in the total amount ofdues it sought from the employees under pain ofdischarge cannot reasonably be viewed as a "minorerror." Furthermore, because of the hiatus betweenthe two contracts, the union-security clause of the1979-81 contract could not properly be used to en-force unpaid obligations under the 1976-79 con-tract; i.e., dues for the period from March 12 toJuly 1, 1979. Therefore, in contrast to the Adminis-trative Law Judge's finding that liability for theperiod from "March 10" (sic) to July I was"clear," the only dues obligation which the fouremployees had which was enforceable under theunion-security clause of the 1979-81 contract at thetime the Union requested their discharge was theamount of current dues payable on September 21;i.e., 31 days after the August 21 execution date ofthe 1979-81 contract. Accordingly, the Union, bynotifying the employees that they were obligatedto pay dues for the months of March throughAugust as a condition of employment, and by thenattempting to enforce this alleged obligationthrough the exercise of the union-security clause ofthe 1979-81 contract, violated its fiduciary duty tofurnish the employees a statement of the preciseamount of dues owed.4Based on the foregoing, it is clear that, if alleged,we would find that the Union violated Section8(b)(1)(A) and (2) of the Act by attempting tocause the discharge of the four employees underthe union-security provisions of the 1979-81 con-tract after having failed to notify them of the pre-4 We also reject any implication by the Administrative Law Judgethat, even if the Union had sought only those dues which the four em-ployees were obligated to pay as a condition of employment under the1979-81 contract's union-security provisions, the employees deliberatelywould have refused to meet their obligations. Given the circumstanceshere, such a suggestion rests on pure speculation. Indeed, the expressedwillingess of several of the employees to pay I month's dues under the1979-81 contract contradicts the Administrative Law Judge's conclusionon this point. Accordingly, we find this case distinguishable from thosesituations where the union's notice to the employees of their obligationswas defective, yet it was clear on the record that proper notice wouldhave been ignored. See, e.g., Produce. Refrigerated & Processed Foods &Industrial Workers Local No. 630, International Brotherhood of Teamsters.Chauffeurs, Warehousemen & Helpers of America (Ralphs Grocery Cornmpa-ny), 209 NLRB 117 (1974)cise and accurate amount of dues which they wereobligated to pay under those provisions. In suchcircumstances, it would be contrary to the pur-poses of the Act to find that Respondents' refusalto comply with the Union's request to dischargethe four employees constituted a violation of Sec-tion 8(a)(5) and (1). Accordingly, we shall dismissthe complaint in its entirety.CONCLUSIONS OF LAW1. Kaiser Foundation Hospitals and Kaiser Foun-dation Health Plan of Oregon are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Service Employees International Union, LocalNo. 49, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The evidence does not establish that Respond-ents engaged in the unfair labor practices alleged inthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASERUSSELI. L. STEVENS, Administrative Law Judge: Thiscase was heard in Portland, Oregon, on April 17, 1980.'The complaint,2issued December 12, is based on acharge filed October 30 by Service Employees Interna-tional Union, Local No. 49, AFL-CIO (herein called theUnion). The complaint alleges that Kaiser FoundationHospitals and Kaiser Foundation Health Plan of Oregon(herein called Respondents) violated Sections 8(a)(1) and(5) and 8(d) of the National Labor Relations Act, asamended.All parties3were afforded full opportunity to partici-pate, to introduce relevant evidence, to examine andcross-examine witnesses, to argue orally, and to filebriefs. Briefs, which have been carefully considered,were filed on behalf of the General Counsel and Re-spondents. An amicus curiae brief was filed by the attor-ney for Tenderella, Lester V. Smith, Jr., and that briefalso has been carefully considered.I All dates hereinafter are within 1979, unless stated to be otherwise.2 As amended at the hearing. with leave of the Administrative LawJudge.3 At the hearing. counsel for Fred Tenderella. one of the employeeswhose discharge was requested by the Union and whose discharge wasrefused by Respondents, moved to intervene. That motion was denied bythe Administrative Law Judge on the ground that Tenderella was not anecessary party, and. further, the basis of the motion was that the testi-mony and evidence on behalf of Tenderella would cover issues that wereresjudicara under Case 36-UC-7031 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSKaiser Foundation Hospitals is a California, nonprofit,charitable corporation engaged as a health care institu-tion operating hospital facilities and services provided atBess Kaiser Hospital in Portland, and at Sunnyside Medi-cal Center in Clackamas County, Oregon.Kaiser Foundation Health Plan of Oregon is a Wash-ington nonprofit corporation operating as a nonprofit,prepaid health care plan to arrange medical, hospital, andother services to meet the obligations set forth in itsmembership contracts. Pursuant to its contract obligationto provide prepaid health care to its members, KaiserFoundation Health Plan of Oregon contracts and oper-ates on a coordinated basis with four legal entities, in-cluding Kaiser Foundation Hospital.During the past fiscal year Respondents, individuallyand collectively, in the course and conduct of their oper-ations described above, derived gross revenues in excessof $500,000, and during the same period of time individ-ually and collectively purchased and received goodsvalued in excess of $50,000 directly from vendors locatedoutside the State of Oregon.I find that Respondents are, and at all times materialherein have been, employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and are health care institutions within the meaning ofSection 2(14) of the Act.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local No. 49,AFL-CIO, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackground4Since 1942, the Union has represented employees inthe unit described below, except those employees work-ing as part-time and full-time couriers. Since that date,Respondents and the Union have been parties to succes-sive bargaining agreements, the most recent of which isfor the period July 1, 1979 to July 1, 1981. The currentcontract's predecessor was effective from July 1, 1976, toJuly 1, 1979. The current agreement has a union-securityclause, as did the preceding agreement covering theperiod 1976-79, requiring union membership of employ-ees within 31 days of employment.On February 7, 1979, the Regional Director forRegion 19 issued a decision and order clarifying the unit,which included part-time and full-time courier employeeswithin the unit. Prior to that decision and order, those4 This background summary is based on credited testimony and evi-dence that is not in dispute.employees had not been included within the unit. As de-scribed by the Regional Director, the clarified unit is:All employees in the following classifications em-ployed at those clinics known as the Kaiser Foun-dation Health Plan of Oregon located in Portlandand Beaverton, Oregon and Vancouver, Washing-ton, at those dental clinics known as the KaiserFoundation and Dental Care Program, Bess KaiserHospital in Portland, Oregon and Sunnyside Medi-cal Center in Clackamas, Oregon: Gardener aides,gardeners, senior gardeners, housekeeping aides Iand II, linen room workers, messengers, orderlies,patient aides, central supply aides and senior centralsupply aides, surgical aides, pack room aides, cafete-ria aides I and II, dental assistants, dental serviceclerks, clinic assistants, diet aides I and II, appoint-ment clerks, unit secretaries, arteriogram aides,HHA assistants, licensed practical nurses I and II,senior licensed practical nurses, cooks I and II,warehousemen, central supply distributors, smallvan drivers, van driver helpers, large van driversand part-time and full-time courier employees; butexcluding confidential employees, guards and super-visors as defined in the Act.Neither Respondents nor the Union requested reviewof the Regional Director's decision and order, but FredTenderella,5one of Respondents' couriers, requested areview on February 19. By letter dated February 27, theNational Labor Relations Board rejected Tenderella's re-quest, on the ground that he was not a party in Case 36-UC-70.On May 18 the Union sent letters6to couriers Tender-ella, Tom Harding, and Jean Clarke, and on May 24 toJohn Nauta. The letters were the same, and read as fol-lows:Pursuant to the decision of the Nineteenth (19th)Region of the National Labor Relations Boarddated February 7, 1979, the part-time and full-timecourier employees were included into the collectivebargaining Unit covered by the Contract befweenKaiser Foundation Hospitals and Kaiser FoundationHealth Plan of Oregon and this Union.Accordingly, the previous Bargaining Unit wasclarified to include the part-time and full time couri-ers.As the present contract contains a legal union secu-rity clause, you are covered by its terms and condi-tions. In order to accommodate you, the Union hasdecided to waive the usual Initiation Fees and, fur-ther, give you an extension of thirty days from thedate of the above decision and order for you toapply for membership into our Union. Thus yourmonthly dues of $12.50 becomes effective on thetwelfth day of March, 1979. Please complete the en-closed application and return to us with the sum of5 Individuals are referred to herein by their last names.6 G.C. Exhs. 6(a), (b). (c), and (d).32 KAISER FOUNDATION HOSPITALS$37.50, which will represent your dues covering themonths of March, April, and May, 1979. If youdesire to have future dues deducted by your Em-ployer, please sign the Deduction Authorizationform on the back side of the application.If you have any questions, please contact the under-signed in as much as we shall vigorously representyou.On June 15 Janice Swanson, an assistant business rep-resentative for the Union, posted the following notice ona wall near the courier office, where other union noticeshave been posted. The notice reads as follows:SERVICE EMPLOYEES INTERNATIONAl UNIONLOCAl NUMBER 49, AFL-CIO3653 S.E. 34TH AVENUEPORTLAND, OREGON 97202June 15, 1979Special Union Meeting!To: All couriers, employed at Kaiser FoundationWe want to meet your-give you a copy of yourcontract-and answer any questions you may have.We want to inform you of what is happening withnegotiations, to let you know about the union youwill now belong to.DATE: June 18, 1979 (Monday)TIME: 7:30 P.M.PLACE: Conference Room A & B Sunnyside Hos-pitalPlease make ever effort to attend!!!!!Fraternally yours,SERIVCE EMPLOYEES INTERNATIONAL UNION,LOCAl. No. 49/s/Janice M. SwansonAsst. Business RepresentativeOn June 18 Swanson met with all the courier employ-ees as scheduled, gave them copies of the current bar-gaining agreement, and told them about the Union andrelated matters.On August 17 Swanson wrote letters to Tenderella,Nauta, Clarke, and Harding, again requesting their com-pliance with the requirement that they join the Union.On September 10 Swanson wrote a letter to JohnShell, chart courier supervisor at Respondents' facility,enclosed "stop work" cards for 16 employees, and re-quested that the cards be made effective September 21, ifthose employees had not, by then, become current intheir payment of dues.After Swanson's letter of September 10, all exceptseven of the delinquent employees became current intheir payment of dues.On September 24 Swanson wrote a second letter toShell, similar to the one of September 10 except it listedonly seven delinquent employees. The second letter waswritten because Jack Thompson, a labor relations repre-sentative of Kaiser Foundation Health Plan of Oregon,had advised Swanson that the September 10 letter wasnot acceptable, since it did not quote the pertinent provi-sions of the bargaining agreement. The September 24letter quotes those provisions.On September 25 Thompson wrote to Swanson, en-closed copies of a letter and questionnaire he had sent tocouriers, and advised Swanson that Respondents wouldcomply with the bargaining agreement after replies tothe questionnaires had been verified with her.On October 10 Thompson wrote a letter to Swanson,listed pertinent information obtained from all couriers asa result of the questionnaires he sent to them, and askedverification of that information.On October 18 Swanson wrote to Thompson, verifiedcertain information Thompson had sent her, gaveThompson additional and more current information onsome couriers, and requested the discharge of Harding,Tenderella, Nauta, and Clarke, because of their failure topay dues.On October 26 Thompson wrote to Swanson, as fol-lows:This is in reply to your letter dated October 18.1979, relative to the status of chart couriers with re-spect to union membership in Local 49.Both Tom Harding and the Union state that he hasoffered to pay union dues for September 1979. It isthe Employer's opinion that this satisfies the re-quirements that may not lawfully be imposed onemployees and therefore is unwilling to dischargeMr. Harding.Fred Tenderella and John Nauta have stated thatthey are willing to pay current dues. If these twoemployees tender payment in writing to the Unionby November 2, 1979 with a copy to the Employer,the same analysis as indicated above with respect toMr. Harding would apply.Jean Clark7asserts that she has a withdrawal cardfrom Local 49. Local 49 states that Ms. Clark wastold she had to join Local 49 by 5:00 p.m. on Sep-tember 24, 1979 and that she would have to pay anamount of back dues. These are not conditionswhich, in the opinion of the Employer, may lawful-ly be imposed. Therefore, the Employer concludesit may not lawfully discharge Ms. Clarke.Contentions of the PartiesThe General Counsel contends that the Union lawfullyrequested Respondents to discharge Clarke, Harding,Nauta, and Tenderella for nonpayment of dues, and thatRespondents' refusal to discharge the employees violatedSection 8(a)(5) and (1) of the Act.Respondents acknowledge that they have an obligationto discharge bargaining unit employees who do notbecome and remain members of the Union, and also ac-knowledge that they refused to discharge the four em-ployees in question. Respondents contend, however, thatI The correct spelling of this name a not clarified at the hearing.33 DECISIONS OF NATIONAL. I.ABOR RE.I.ATIONS BOARDthey are not obligated to discharge employees until theUnion takes certain steps to protect the rights of the em-ployees whose discharge is sought. Those steps, Re-spondents contend, are the employee must: (I) be in-formed of his or her obligations in order that he or shemay take whatever action is necessary to protect his orher job tenure; (2) be provided with a statement of theprecise amount and months for which dues are owed, aswell as an explanation of the methods used in computingthe amount; and (3) be provided an adequate opportunityto make payment. Respondents contend that the Uniondid not take the aforesaid steps. Respondents also con-tend that they "received nothing from the Union to indi-cate that it was attempting to meet its obligation to theindividuals in question," hence, that it was unable to de-termine whether the Union had accorded the four em-ployees the rights to which they were entitled. Respond-ents further contend that they were not obligated to dis-charge the four employees, because the Union intro-duced no evidence that, as the contract requires, compe-tent replacements should be obtained.A. The Intervention QuestionAt the hearing Tenderella's attorney moved to inter-vene, on the basis that Tenderella's job and his rightswere involved. Three reasons were given:I. The Board's decision in Case 36-UC-70 was defec-tive.The computation of dues claimed by the Union is de-fective, since there was a hiatus between expiration ofthe 1976-79 contract and execution of the 1979-81 con-tract.2. Tenderella's discharge is sought, not on the basis offailure to pay dues and an initiation fee, but rather, onthe basis that Tenderella has not become a full-fledgedmember of the Union, subject to all the duties of suchmembership.3. In his motion to intervene, Tenderella's attorneystated, inter alia, "Intervention is requested specificallyto insure that all of the evidence and arguments thatwould support the position that Kaiser acted properly bynot discharging Mr. Tenderella are presented to the Ad-ministrative Law Judge."Section 102.29 of the Board's Rules and Regulations,Series 8, as amended,8states, in pertinent part, "The ad-ministrative law judge ...may by order permit inter-vention in person or by counsel or other representativeto such extent and upon such terms as he may deemproper." The fact that said provision vests discretionary,rather than mandatory, authority in the administrativelaw judge is not in dispute, nor is it contended that Ten-derella is a necessary party to this .ction.The arguments that Tenderella's attorney presented atthe hearing and those that subsequently were presentedin an amicus curiae brief, could have been presented atthe time of hearing on the Union's petition for an orderclarifying the unit. The Regional Director's order is de-tailed and complete, with full explanation of the bases forI This provision is based on Sec. IO(b) of the Act, which states, inpart, "In the discretion of the ..agency conducting the hearing or theBoard, any other person may be allowed to intervene in the said proceed-ing and to present testimony."clarifying the unit. As noted above, that order was notappealed to the Board by any party. Tenderella's requestfor review of the order, made on February 19, wasdenied because Tenderella was not a party to the actionin Case 36-UC-70, and the merits of the Regional Direc-tor's order were not reconsidered. Under such circum-stances, the Regional Director's action was final, and themerits of that action are not subject to relitigation by anadministrative law judge."Tenderella's attorney primarily relied on the allegedlydefective unit when he argued his motion to intervene atthe hearing. That argument was carefully considered bythe administrative law judge, who concluded, and stated,that Case 36-UC-70 was res judicata. Tenderella's attor-ney further argued for intervention on the bases of thetwo points set forth in 2 and 3 above. Those argumentsalso were carefully considered by the AdministrativeLaw Judge. However, it was clear that they were sec-ondary arguments, and that testimony relative to the ar-guments was not required. Had intervention been permit-ted, a result would have been a longer hearing than wasnecessary, and the probability that much irrelevant testi-mony and argument would be offered, particularly so faras the unit determination in Case 36-UC-70 was con-cerned.10In order for Tenderella's arguments to beplaced in the record, his attorney was given leave to filean amicus curiae brief. That brief covers the matter ofproposed intervention, as well as the other two subjectsmentioned above.Tenderella's attorney argues that "It is unclear whenthe second contract in issue went into effect." The 1976-79 contract expired July 1, 1979. The successor contractis dated August 21, 1979, "made and entered into as ofJuly 25, 1979," but is "effective on the Ist day of July,1979."2 The pertinent portion of the security provisionof the 1976-79 contract, which is the same as the one inthe 1978-81 contract, is as follows:ARTICLE III-RECOGNITION AND UNIONSECURITYThe Employer recognizes the Union as the exclu-sive bargaining agency of the employees covered bythis Agreement for the purposes of collective bar-gaining with respect to rates of pay, hours of workand working conditions.It shall be a condition of employment that all em-ployees of the Employer covered by this Agree-ment who are members of the Union in good stand-ing on the execution date of this Agreement shallremain members in good standing and those whoare not members on the execution date of thisAgreement shall, within thrity-one (31) days follow-Induvrrial Steel Corporation. 228 NLRB 802, fn. 3 (1977); Ken .Lee.Inc., 137 NLRB 1642 (1962). It is noted that Tenderella's attorney doesnot contend that he is in possession of newly discovered evidence thatprobably would change the decision in Case 36-UC-70.° Semi-Steel Casing of.St. Louis .N.L.R.B. 160 F2d 388 (8th Cir1947); .L.R.B. v. Pennsvlvania Greyhound ine. Inc.. 303 U.S. 261(1938).' This language is from the contract's preamble.12 Art. XXXII of the contract.34 KAISER FOUNI)ATI()N H()OSIITAI.S Sing the execution date of this Agreement, becomeand remain members in good standing in the Union.It shall also be a condition of employment that allemployees covered by this Agreement and hired onor after its execution date shall, within thirty-onedays following the beginning of such employmentbecome and remain members in good standing inthe Union.Employees who are required hereunder to maintainmembership and fail to do so and employees whoare required hereunder to join the Union and fail todo so shall upon notice of such fact in writing fromthe Union to the Employer be discharged; pro-vided, however, that the Employer shall not be re-quired to discharge such employee until a compe-tent replacement can be obtained.For the duration of this Agreement, the Employershall deduct from each employee's wages an initi-ation fee and monthly Union dues, as specified bythe Union; provided that the employee has volun-tarily agreed to and signed a written assignment andauthorization which has been received by the Em-ployer. Such assignment and authorization shall beeffective at the time it is signed by the employeeand it shall remain irrevocable for a period of one(1) year thereafter, or for a period of fifteen (15)calendar days prior to the termination date of thecurrent collective bargaining Agreement betweenthe Employer and the Union, whichever occurssooner. :3The 1976-79 contract contained no provision for con-tinuing the contract after the date of its expiration onJuly , 1979, nor is there any evidence that the partiesotherwise agreed to its extention. Thus, Respondents'unit employees were not obliged to pay dues under thecontract for any period after July 1, 1979, until a succes-sor contract was in force.'4The 1979-81 contract pro-vides, as quoted above, that all employees who are mem-bers of the Union in good standing on the execution dateof the contract shall remain members in good standing,and nonmembers have 31 days following the executiondate of the contract to become members. The executiondate of the 1979-81 contract was August 21, 1979.Therefore, employees were under no obligation to paydues pursuant to the union-security provisions of thecontracts between July I and August 21, 1979.'5Section 8(a)(3) of the Act gives to employees a 30-daygrace period from the execution date of the contract, andthe 1979-81 contract extends that period to 31 days.Therefore, the four employees here involved were obli-gated to pay dues for two separate periods; i.e., fromMarch 10, 1979 (31 days after the decision in Case 36-UC-70), until July 1, 1979, and from September 21, 1979(31 days after the contract was executed), to the present.'a The precise language of the 1976-79 union-security provision is notshown in G.C. Exh. 3, but that exhibit shows the existence. and applica-lion, of the union-security provision, and the wording of the provision isnot in dispute.14 Brolherhood of Tanlterr & Autol 7ruck Driver. Local .No. 7(1 (Sea.Land ofCli/abrna. Inc.l, 197 NL.RH 125 (1972)i lamners Local No. 70. supra.The fact that the Union gave to four employees accu-rate. prompt, and adequate notice of their obligationsunder the union-security clause of the 1976-79 contractis shown by the letters quoted above, sent to the fouremployees on May 18 and (ill the case of Nauta) on May24. Further, Swanson met with the employees and ex-plained their obligation on June 1X. The four employeesignored their obligations and refused to pay their dues tothe Union. They now are delinquent under that contractfrom March 10 to July I, 1979.By letters dated August 17, Swanson again notified thefour employees of their delinquency and asked for pay-ment by the close of business on September 20 of duesfor March through August. Those notices were not cor-rect, since they covered a period of approximately 5weeks when the parties did not have a contract.On September 10 Swanson initiated efforts with Re-spondent to obtain the discharge on September 21 of thefour employees. On September 25 Respondents initiatedefforts directly with employees of the unit, to determinewho, if anyone, was delinquent. After exchanges of cor-respondence, Thompson notified Swanson on October26, in a letter quoted above, that the four employees didnot feel obligated to pay back dues, and that Respond-ents agreed with the employees. The four employeespresently are delinquent in payment of dues since Sep-tember 21, 1979.It is seen from the foregoing that the four employeesare delinquent in payment of dues and that they deliber-ately refused to pay them. The only defect in the Union'sactions is its effort to collect dues for July and August1979. However, (1) that error was not, prior to the hear-ing, objected to by any employee or by Respondents; (2)liability for dues from March 10 to July 1, and after Sep-tember 21, is clear: (3) the Union has exhibited patienceand understanding in its efforts to educate the unit em-ployees in their obligations: it has not been arbitrary inits actions; (4) the four employees, willingly and know-ingly, have refused to meet their obligations. The onlypositive move made by them was a stated willingness topay I month's current dues, but even that willingnesswas not expressed until after discharge appeared to be apossibility. In any event, such a limited and defectiveoffer is ineffective, and does not relieve the employee ofhis obligations under a union-security provision. i TheGeneral Counsel's quotation from John I. Roche & Co. is apt:If it is true that the fiduciary responsibilities im-posed upon Unions by our Act were designed toinsure against Unions employing their powers to re-quest discharge in a discriminatory fashion, it isequally true that these responsibilities were neverintended to set as a shield for those who seek toavoid their legitimate dues obligations.N .¥.I..R.B B Brotherhxod of Tiuamsrer ad Auto Truck Drivers LocalN.o. 85. International Brotherhood of Tcamters. Chauffeurs. Warehousemenuad IHelpers of .Amerwa [Pacrfic Motor Trucking Companyl., 458 F.2d 222(9th Cir 1972); Inlernational ['nion,. L ied .lutomobi. .erospace and .4g-ri-ultural Inplsenil.t Workers of .4merica. tA4W. Local 1772 (KuhlmanElecric Comnpanr). 211) NI. R 798 (1978).: 231 NRBH I(82. I()3 (977)35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local No. 70, supra, is relied on by Tender-ella's attorney as authority for his argument. That case isinapposite, since there the charging party did pay hisdues to the union, both before and after the no-contractperiod. He was discharged for not paying his duesduring that no-contract period, as he was entitled to do.Here, the four employees have denied their liability topay any dues at all, which clearly is in violation of theirduty. As shown above, they owe dues under a union-se-curity provision for periods of time both before and afterthe no-contract period.Business Machines Technicians and Engineers Section,Allied Services Division, Brotherhood of Railway, Airline &Steamship Clerks, Freight Handlers, Express & StationEmployees, AFL-CIO, Local No. 1937 (NCR Corpora-tion),'8 also is relied on by Tenderella, but it, too, is in-apposite, for the same reasons Teamsters Local 70 is inap-posite. In Business Machines, the employees were notfired because of refusal to pay dues when they shouldhave, as is the instant case. They were fired because offailure to pay dues only during a period when a union-security provision was not in effect. There was no allega-tion, such as this case rests on, that the employees re-fused to acknowledge liability for any dues at all, evenduring the life of a contract with a valid union-securityprovision which was a condition of employment.The Union's error in asking for dues during a no-con-tract period, in addition to dues that are owing, is aminor error that can be corrected during the compliancestate hereof.Tenderella's attorney argues that the Union was seek-ing to enforce the union-security provision against thefour employees for reasons other than failure to pay duesand initiation fees.'9However, that argument neither issupported by the record, nor timely advanced. It is truethat the Union's correspondence with employees, and theunion-security clause of the contract, refer to unionmembership as a requirement for employment after agrace period, but that is not unusual. Such referencescommonly are made, and indeed, are embodied in thesame sense in the language of the Act. Union-securityclauses usually are considered membership clauses, andsimple payment of dues without union membership is theexception, rather than the rule. The record does notshow that the Union was demanding anything of thefour employees, other than demands that customarily aremade after a union and an employer execute a contractcontaining a union-security provision. The employeeshere involved never have tendered dues to the Union asrequired by the contract, hence, there has not been anyrefusal by the Union to accept that tender as satisfactionof the terms of the union agreement. Further, the Unionhas asked Respondents to discharge the employees for asingle reason-refusal to pay dues required by the union-security provision. No other obligation has been sought,Is 235 NLRB 666 (1978).19 Tenderella's attorney also argues that union letters to employeesconcerning their obligations, and the union-security clause of the con-tract, are not clear. That argument has been carefully considered and isfound to be without support.or used, as a basis for requesting discharges.20Nor, untilthe hearing herein, did Respondents ever intimate thatthey supported the employees' refusal to pay dues be-cause the Union was demanding that the employeesassume all the obligations of union membership, pluspayment of dues.B. Respondents' Defenses1. Respondents argue that the employees were not no-tified of their obligations to the Union, either generallyor by specific computation of the amounts claimed bythe Union.The letters quoted above, and the credited testimonyof Swanson relative to her meeting with employees,show that the employees clearly, specifically, and repeat-edly were informed of their obligations to the Union.The notices to employees, written and oral, fully com-plied with Board requirements.2tThe erroneous inclu-sion of a short period of time during which dues werenot owed by the employees does not provide justificationfor the employees repudiating all their obligations underthe union-security provision of the contract. Further, theunit included several delinquent employees other thanthe four involved in this case, yet those others acknowl-edged their obligation and made their peace with theUnion. If there was any misunderstanding on the part ofthose other employees, that misunderstanding was re-solved. Only the four now under consideration refusedto comply with the security provision of the contract,and it is apparent that their refusal was not based on lackof knowledge concerning their obligations. This defenseof Respondents is without merit.2. Respondents argue that it was not advised by theUnion that the latter was meeting its obligations to em-ployees, as it is required to do. That argument is con-trary to the record, which shows that the Union keptRespondents fully informed, and that Respondentsworked with the Union in corresponding with employeesand ascertaining the status of each, under the union-secu-rity provision. Under such circumstances, it was incum-bent on Respondents, after they received the Union's re-quest for discharge, to investigate and to determinewhether or not employees were delinquent in payment ofdues,22and, if they were found delinquent, to honor theunion-security provision by giving the employees an op-portunity to pay their dues, or else be discharged.23Re-spondents did not meet their contractual obligations, and,in so doing, violated the Act as alleged.3. Finally, Respondents argue that they are not obli-gated to discharge the four employees, because theUnion introduced no evidence that competent replace-20 Thus, Union Starch Refining Co., 87 NLRB 779 (1949), enfd. 186F.2d 1008, cert. denied 342 U.S. 815 (1951), relied on by Tenderella's at-torney, is inapposite.21 Teamsters, Salesdrivers d Helpers Union. Local 572. InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen d Helpers of America(Ralph's Grocery Company), 247 NLRB 934 (1980); International Brother-hood of Boilermakers. Iron Shipbuilders, Blacksmiths. Forgers d Helper.Local Lodge .Vo. 732, AFL-CIO (Triple A Machine Shop. Inc.. d/b/aTriple A South), 239 NLRB 504 (1978).22 Independent Stave Company. 248 NLRB 219 (1980).23 California Blowpipe & Steel Company, Inc., 218 NLRB 736 (1975).36 KAISER FOUNDATION HOSPITALSments can be obtained. However, that argument attemptsto place the burden on the wrong party. The Union doesnot have an affirmative duty to show that replacementsare available, as a condition precedent to requesting dis-charge of the delinquent employees. Under the contractthe burden is on Respondents, if such a defense is sought,to show that replacements are not available. Respondentshave not made that claim, nor have they introduced anyevidence to establish that defense. So far as the recordshows, replacements are available, and Respondentssimply do not want to honor their contract with theUnion. Certainly, Respondents introduced no evidence toshow that they attempted, without success, to obtain re-placements.In refusing, without proper cause, to discharge thefour employees as requested by the Union, Respondentsviolated Section 8(a)(5) and (1) of the Act, as alleged.THE REMEDYHaving found that Respondents have engaged in, andare engaging in, certain unfair labor practices affectingcommerce, I shall recommend that they be ordered tocease and desist therefrom, and take certain affirmativeaction in order to effectuate the purposes of the Act.CONCLUSIONS OF LAW1. Respondents Kaiser Foundation Hospitals andKaiser Foundation Health Plan of Oregon, are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Service Employees International Union, Local No.49, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondents violated Section 8(a)(5) and (1) of theAct by failing and refusing, in response to the Union'sdemand letter of October 18, 1979, to discharge employ-ees Harding, Tenderella, Nauta, and Clarke for failure tocomply with the union-security provision of the contractbetween Respondents and the Union.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]37